Case 2:14-cv-02234-MCE-DMC Document 260-2 Filed 08/07/19 Page 1 of 2




               EXHIBIT B
                                     Wednesday, 260-2
          Case 2:14-cv-02234-MCE-DMC Document   August 7,Filed
                                                          2019 08/07/19
                                                               at 6:00:48 PM Paciﬁc
                                                                           Page     Daylight
                                                                                 2 of 2      Time

Subject:    S"les v. Walmart, 2:14-cv-02234-MCE-DMC (E.D. Cal.) - PWC Documents Filed Under
            Temporary Seal
Date:       Wednesday, July 31, 2019 at 1:42:21 PM Paciﬁc Daylight Time
From:       Brian Dunne
To:         jli@prospectcap.com
CC:         Harmeet K. Dhillon (DhillonLaw), Nitoj Singh (DhillonLaw), David Hecht, Yavar Bathaee,
            Andrew Williamson, Max Hirsch, Erick Kuylman, Zachary Page, Sherron Wiggins, Ostrander,
            Jeremy, W&C Walmart-S"les Team
AIachments: image001.png, 2018-12-03 (doc 178) Protec"ve Order.pdf, PWC .zip

Jonathan,

Pursuant to the a`ached protec"ve order in the above-referenced case, I am wri"ng to no"fy you that the
documents in the a`ached password-protected ZIP, which were produced by Paciﬁc World Corpora"on
pursuant to subpoena, were ﬁled under temporary seal with the court. Please note that Eastern District of
California L.R. 141 sets forth a speciﬁc process and "me-frame for applica"ons to seal documents. I have
linked the local rules below for your convenience:
h`p://www.caed.uscourts.gov/caednew/assets/File/Local%20Rules%20Eﬀec"ve%202-1-2019(3).pdf

I will send a password to open the ZIP in a separate email.

Best,

Brian Dunne, Partner
Pierce Bainbridge Beck Price & Hecht LLP
355 S. Grand Avenue, 44th Floor
Los Angeles, CA 90071
bdunne@piercebainbridge.com
P: (213) 246-2411

Boston | Cleveland | Los Angeles | New York | Washington, D.C.




This message, including attachments, is confidential and may contain information protected by the attorney-client privilege or work
product doctrine. If you are not the addressee, any disclosure, copying, distribution, or use of the contents of this message is prohibited.
If you have received this email in error, please destroy it and notify me immediately.




                                                                                                                                        Page 1 of 1
